UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number 1-8222 Central Vermont Public Service Corporation (Exact name of registrant as specified in its charter) Vermont (State or other jurisdiction of incorporation or organization) 03-0111290 (IRS Employer Identification No.) 77 Grove Street, Rutland, Vermont (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code (800) 649-2877 N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes¨No¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of "large accelerated filer", "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer x Non-accelerated filer ¨(Do not check if a smaller reporting company) Smaller reporting company ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes¨Nox Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date.As of April 29, 2011 there were outstanding 13,397,982 shares of Common Stock, $6 Par Value. CENTRAL VERMONT PUBLIC SERVICE CORPORATION Form 10-Q for Period Ended March 31, 2011 Table of Contents PART I.Financial Information: Page Item 1. Financial Statements Unaudited Condensed Consolidated Statements of Income 4 Unaudited Condensed Consolidated Statements of Comprehensive Income 5 Unaudited Condensed Consolidated Statements of Cash Flows 6 Unaudited Condensed Consolidated Balance Sheets 7 Unaudited Condensed Consolidated Statement of Changes in Common Stock Equity 9 Notes to Unaudited Condensed Consolidated Financial Statements 10 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 33 Item 3. Quantitative and Qualitative Disclosures about Market Risk 46 Item 4. Controls and Procedures 47 PART II.Other Information: Item 1. Legal Proceedings 48 Item 1A. Risk Factors 48 Item 6. Exhibits 48 SIGNATURES 49 Page 1 of 49 GLOSSARY OF TERMS The following is a glossary of frequently used abbreviations or acronyms that are found in the report: Current or former CVPS Companies, Segments or Investments CRC Catamount Resources Corporation Custom Custom Investment Corporation CV or CVPS Central Vermont Public Service Corporation East Barnet Central Vermont Public Service Corporation - East Barnet Hydroelectric, Inc. Transco Vermont Transco LLC VELCO Vermont Electric Power Company, Inc. VETCO Vermont Electric Transmission Company, Inc. VYNPC Vermont Yankee Nuclear Power Corporation Regulatory and Other Authorities DOE United States Department of Energy DPS Vermont Department of Public Service EPA Environmental Protection Agency FERC Federal Energy Regulatory Commission IRS Internal Revenue Service NRC Nuclear Regulatory Commission PSB Vermont Public Service Board SEC Securities and Exchange Commission VANR Vermont Agency of Natural Resources Other AFUDC Allowance for funds used during construction AOCL Accumulated other comprehensive loss ARP MOU Memorandum of Understanding with the DPS on the Alternative Regulation II Plan ARRA American Recovery and Reinvestment Act CDA Connecticut Development Authority Bonds Connecticut Yankee Connecticut Yankee Atomic Power Company CVPS SmartPower® CV’s “smart grid” program designed to modernize and automate the electrical grid, provide automated meter reading, and empower consumers to make better energy choices. The plan includes two-way communications systems and strategies to introduce new rate designs, including dynamic pricing and demand response programs. CVPS SmartPower® MOU Memorandum of Understanding with the DPS on CVPS SmartPower® DNC Dominion Nuclear Connecticut Dodd-Frank Act Dodd-Frank Wall Street Reform and Consumer Protection Act DUP Vermont's Distributed Utility Planning EEI Edison Electric Institute EEU Vermont Energy Efficiency Utility Entergy Entergy Corporation Entergy-Vermont Yankee Entergy Nuclear Vermont Yankee, LLC EPACT Federal Energy Policy Act of 2005 EPS Earnings per share ERM Enterprise Risk Management ESAM Earnings sharing adjustment mechanism FASB Financial Accounting Standards Board FCM Forward Capacity Market FTRs Financial Transmission Rights GMP Green Mountain Power Corporation Page 2 of 49 HQUS PPA Long-term power purchase and sale agreement with H.Q. Energy Services (U.S) Inc. IASB International Accounting Standards Board IFRS International financial reporting standards IPPs Independent Power Producers ISO-NE New England Independent System Operator kWh Kilowatt-hours Maine Yankee Maine Yankee Atomic Power Company Moody's Moody's Investors Service MOU Memorandum of Understanding MW Megawatt MWh Megawatt-hours NOATT NEPOOL Open Access Transmission Tariff NYSE New York Stock Exchange OASIS Open Access Same-time Information System Omnibus Stock Plan Central Vermont Public Service Corporation Omnibus Stock Plan PCAM Power supply and transmission-by-others cost adjustment mechanism PCB Polychlorinated biphenyl contamination Pension Plan A qualified, non-contributory, defined-benefit pension plan Phase I Hydro-QuébecPhase I Phase II Hydro-QuébecPhase II PPA Purchased power contract PPACA The Federal Patient Protection and Affordable Care Act PSNH Public Service Company of New Hampshire PTF Pool Transmission Facility Readsboro Readsboro Electric Department ROA Return on Assets ROE Return on Equity RTO Regional Transmission Organization SERP Officers' Supplemental Retirement Plan SMD Standard Market Design SPEED Sustainably Priced Energy Development Program for Vermont Utilities Staffing MOU Memorandum of Understanding with the DPS to review staffing level TbyO Transmission by Others costs The Exchange Act Securities and Exchange Act of 1934 TPH Total petroleum hydrocarbons TSR Total Shareholder Return U.S. GAAP Generally Accepted Accounting Principles in the United States of America VEDA Vermont Economic Development Authority Vermont Marble Vermont Marble Power Division of Omya Industries, Inc. VIDA Vermont Industrial Development Authority Bonds VJO Vermont Joint Owners VPPSA Vermont Public Power Supply Authority VTA Vermont Transmission Agreement (1991) VY PPA Purchased power contract between VYNPC and Entergy-Vermont Yankee Yankee Atomic Yankee Atomic Electric Company Page 3 of 49 PART I. FINANCIAL INFORMATION Item 1.Financial Statements CENTRAL VERMONT PUBLIC SERVICE CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF INCOME (dollars in thousands, except per share data) (unaudited) Three months ended March 31 Operating Revenues $ $ Operating Expenses Purchased Power - affiliates Purchased Power Production Transmission - affiliates Transmission - other Other operation Maintenance Depreciation Taxes other than income Income tax expense Total Operating Expenses Utility Operating Income Other Income Equity in earnings of affiliates Allowance for equity funds during construction 56 3 Other income Other deductions ) ) Income tax expense ) ) Total Other Income Interest Expense Interest on long-term debt Other interest Allowance for borrowed funds during construction ) (2 ) Total Interest Expense Net Income Dividends declared on preferred stock 92 92 Earnings available for common stock $ $ Per Common Share Data: Basic earnings per share $ $ Diluted earnings per share $ $ Average shares of common stock outstanding - basic Average shares of common stock outstanding - diluted Dividends declared per share of common stock $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. Page 4 of 49 CENTRAL VERMONT PUBLIC SERVICE CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (dollars in thousands) (unaudited) Three months ended March 31 Net Income $ $ Other comprehensive income, net of tax: Defined benefit pension and postretirement medical plans: Portion reclassified through amortizations, included in benefit costs and recognized in net income: Actuarial losses, net of income taxes of $65 and $0 95 0 Change in funded status of pension, postretirement medical and other benefit plans, net of income taxes of $26 and $0 38 0 Comprehensive income adjustments 0 Total comprehensive income $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. Page 5 of 49 CENTRAL VERMONT PUBLIC SERVICE CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (dollars in thousands) (unaudited) Three months ended March 31 Cash flows provided (used) by: OPERATING ACTIVITIES Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Equity in earnings of affiliates ) ) Distributions received from affiliates Depreciation Deferred income taxes and investment tax credits Regulatory and other amortization, net Non-cash employee benefit plan costs Other non-cash expense and (income), net ) Changes in assets and liabilities: Decrease in accounts receivable and unbilled revenues Increase in accounts payable 86 Change in prepaid and accrued income taxes Increase in other current assets ) ) Decrease in special deposits and restricted cash for power collateral 0 Employee benefit plan funding (8 ) ) (Decrease) increase in other current liabilities ) Decrease in other long-term assets and liabilities and other 73 Net cash provided by operating activities INVESTING ACTIVITIES Construction and plant expenditures ) ) Reimbursements of restricted cash - project fund investments 0 Project reimbursement from DOE 0 Investments in available-for-sale securities ) ) Proceeds from sale of available-for-sale securities Other investing activities ) ) Net cash used for investing activities ) ) FINANCING ACTIVITIES Net proceeds from the issuance of common stock Decrease in special deposits for preferred stock mandatory redemption 0 Retirement of preferred stock subject to mandatory redemption 0 ) Common and preferred dividends paid ) ) Proceeds from revolving credit facility and other short-term borrowings Repayments under revolving credit facility and other short-term borrowings ) ) Common stock offering and debt issue costs ) ) Reduction in capital lease and other financing activities ) ) Net cash used by financing activities ) ) Net increase in cash and cash equivalents Cash and cash equivalents at beginning of the period Cash and cash equivalents at end of the period $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. Page 6 of 49 CENTRAL VERMONT PUBLIC SERVICE CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS (dollars in thousands, except share data) March 31, 2011 December 31, 2010 (unaudited) ASSETS Utility plant Utility plant, at original cost $ $ Less accumulated depreciation Utility plant, at original cost, net of accumulated depreciation Property under capital leases, net Construction work-in-progress Nuclear fuel, net Total utility plant, net Investments and other assets Investments in affiliates Non-utility property, less accumulated depreciation ($3,186 in 2011 and $3,164 in 2010) Millstone decommissioning trust fund Restricted cash Other Total investments and other assets Current assets Cash and cash equivalents Restricted cash Special deposits 6 6 Accounts receivable, less allowance for uncollectible accounts ($2,841 in 2011 and $2,649 in 2010) Accounts receivable - affiliates, less allowance for uncollectible accounts Unbilled revenues Materials and supplies, at average cost Prepayments Deferred income taxes Power-related derivatives 81 28 Regulatory assets Other deferred charges - regulatory 0 Other deferred charges and other assets 0 Other current assets Total current assets Deferred charges and other assets Regulatory assets Other deferred charges - regulatory Other deferred charges and other assets Total deferred charges and other assets TOTAL ASSETS $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. Page 7 of 49 CENTRAL VERMONT PUBLIC SERVICE CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS (dollars in thousands, except share data) March 31, 2011 December 31, 2010 (unaudited) CAPITALIZATION AND LIABILITIES Capitalization Common stock, $6 par value, 19,000,000 shares authorized, 15,497,216 issued and 13,368,143 outstanding at March 31, 2011 and 15,470,217 issued and 13,341,144 outstanding at December 31, 2010 $ $ Other paid-in capital Accumulated other comprehensive loss ) ) Treasury stock, at cost, 2,129,073 shares at March 31, 2011 and December 31, 2010 ) ) Retained earnings Total common stock equity Preferred and preference stock not subject to mandatory redemption Long-term debt Capital lease obligations Total capitalization Current liabilities Current portion of long-term debt Accounts payable Accounts payable - affiliates Notes payable 0 Nuclear decommissioning costs Other deferred credits - regulatory Other current liabilities Total current liabilities Deferred credits and other liabilities Deferred income taxes Deferred investment tax credits Nuclear decommissioning costs Asset retirement obligations Accrued pension and benefit obligations Other deferred credits - regulatory Other deferred credits and other liabilities Total deferred credits and other liabilities Commitments and contingencies (Note 13) TOTAL CAPITALIZATION AND LIABILITIES $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. Page 8 of 49 CENTRAL VERMONT PUBLIC SERVICE CORPORATION CONDENSED CONSOLIDATED STATEMENT OF CHANGES IN COMMON STOCK EQUITY (in thousands, except share data) (unaudited) Common Stock Treasury Stock Accumulated Other Other Shares Paid-in Comprehensive Retained Issued Amount Shares Amount Capital Loss Earnings Total Balance, December 31, 2010 $ ) $ ) $ $ ) $ $ Net income Other comprehensive income Common Stock Issuance, net of issuance costs 0 Dividend reinvestment plan 98 Stock options exercised 0 Share-based compensation: Common & nonvested shares 28 ) 3 Performance share plans 36 ) ) Dividends declared: Common - $0.46 per share ) ) Cumulative non-redeemable preferred stock ) ) Amortization of preferred stock issuance expense 4 4 Gain (Loss) on capital stock 0 Balance, March 31, 2011 $ ) $ ) $ $ ) $ $ Common Stock Treasury Stock Accumulated Other Other Shares Paid-in Comprehensive Retained Issued Amount Shares Amount Capital Loss Earnings Total Balance, December 31, 2009 $ $ ) $ $ ) $ $ Net income Other comprehensive income 0 Common Stock Issuance, net of issuance costs ) ) Dividend reinvestment plan Stock options exercised Share-based compensation: Common & nonvested shares 0 Performance share plans 91 ) ) Dividends declared: Common - $0.46 per share ) ) Cumulative non-redeemable preferred stock ) ) Amortization of preferred stock issuance expense 4 4 Gain (Loss) on capital stock 2 (2 ) 0 Balance, March 31, 2010 $ $ ) $ $ ) $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. Page 9 of 49 CENTRAL VERMONT PUBLIC SERVICE CORPORATION NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS NOTE 1 - BUSINESS ORGANIZATION General Description of Business Central Vermont Public Service Corporation (“we”, “us”, “CVPS” or the “company”) is the largest electric utility in Vermont.We engage principally in the purchase, production, transmission, distribution and sale of electricity.We serve approximately 159,000 customers in 163 of the towns and cities in Vermont.Our Vermont utility operation is our core business.We typically generate most of our revenues through retail electricity sales.We also sell excess power, if any, to third parties in New England and to ISO-NE, the operator of the region’s bulk power system and wholesale electricity markets.The resale revenue generated from these sales helps to mitigate our power supply costs. Our wholly owned subsidiaries include C.V. Realty, Inc., East Barnet and CRC.We have equity ownership interests in VYNPC, VELCO, Transco, Maine Yankee, Connecticut Yankee and Yankee Atomic. NOTE 2 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Basis of PresentationThese unaudited financial statements have been prepared pursuant to the rules and regulations of the SEC and in accordance with U.S. GAAP.The accompanying unaudited condensed consolidated interim financial statements contain all normal, recurring adjustments considered necessary to present fairly the financial position as of March 31, 2011, and the results of operations and cash flows for the three months ended March 31, 2011 and 2010. The results of operations for the interim periods presented herein may not be indicative of the results that may be expected for any other period or the full year.These financial statements should be read in conjunction with the consolidated financial statements and accompanying notes included in our annual report on Form 10K for the year ended December 31, 2010. We consider subsequent events or transactions that occur after the balance sheet date, but before the financial statements are issued, to provide additional evidence relative to certain estimates or to identify matters that require additional disclosure. Financial Statement Presentation The focus of the Condensed Consolidated Statements of Income is on the regulatory treatment of revenues and expenses of the regulated utility as opposed to other enterprises where the focus is on income from continuing operations.Operating revenues and expenses (including related income taxes) are those items that ordinarily are included in the determination of revenue requirements or amounts recoverable from customers in rates.Operating expenses represent the costs of rendering service to be covered by revenue, before coverage of interest and other capital costs.Other income and deductions include non-utility operating results, certain expenses judged not to be recoverable through rates, related income taxes and costs (i.e. interest expense) that utility operating income is intended to cover through the allowed rate of return on equity rather than as a direct cost-of-service revenue requirement. The focus of the Condensed Consolidated Balance Sheets is on utility plant and capital because of the capital-intensive nature of the regulated utility business.The prominent position given to utility plant, capital stock, retained earnings and long-term debt supports regulated ratemaking concepts in that utility plant is the rate base and capitalization (including long-term debt) is the basis for determining the rate of return that is applied to the rate base. Please refer to the Glossary of Terms following the Table of Contents for frequently used abbreviations and acronyms that are found in this report. Regulatory AccountingOur utility operations are regulated by the PSB, FERC and the Connecticut Department of Public Utility and Control, with respect to rates charged for service, accounting, financing and other matters pertaining to regulated operations.As required, we prepare our financial statements in accordance with FASB’s guidance for regulated operations.The application of this guidance results in differences in the timing of recognition of certain expenses from those of other businesses and industries.In order for us to report our results under the accounting for regulated operations, our rates must be designed to recover our costs of providing service, and we must be able to collect those rates from customers.If rate recovery of the majority of these costs becomes unlikely or uncertain, whether due to competition or regulatory action, we would reassess whether this accounting standard should continue to apply to our regulated operations.In the event we determine that we no longer meet the criteria for applying the accounting for regulated operations, the accounting impact would be a charge to operations of an amount that would be material unless stranded cost recovery is allowed through a rate mechanism.Based on a current evaluation of the factors and conditions expected to impact future cost recovery, we believe future recovery of our regulatory assets is probable.Criteria that could give rise to the discontinuance of accounting for regulated operations include: 1) increasing competition that restricts a company’s ability to establish prices to recover specific costs, and 2) a significant change in the manner in which rates are set by regulators from cost-based regulation to another form of regulation.See Note 9 - Retail Rates and Regulatory Accounting for additional information. Page 10 of 49 Derivative Financial InstrumentsWe account for certain power contracts as derivatives under the provisions of FASB’s guidance for derivatives and hedging. This guidance requires that derivatives be recorded on the balance sheet at fair value.Derivatives are recorded as current and long-term assets or liabilities depending on the duration of the contracts.Our derivative financial instruments are related to managing our power supply resources to serve our customers, and are not for trading purposes. Contracts that qualify for the normal purchase and sale exception to derivative accounting are not included in derivative assets and liabilities. Additionally, we have not elected hedge accounting for our power-related derivatives. Based on a PSB-approved accounting order, we record the changes in fair value of all power-related derivative financial instruments as deferred charges or deferred credits on the balance sheet, depending on whether the change in fair value is an unrealized loss or gain.Realized gains and losses on sales are recorded as increases to or reductions of operating revenues, respectively. For purchase contracts, realized gains and losses are recorded as reductions of or additions to purchased power expense, respectively.For additional information about power-related derivatives, see Note 6 - Fair Value and Note 10 - Power-Related Derivatives. Government GrantsWe recognize government grants when there is reasonable assurance that we will comply with the conditions attached to the grant arrangement and the grant will be received.Government grants are recognized in the Condensed Consolidated Statements of Income over the periods in which we recognize the related costs for which the government grant is intended to compensate.When government grants are related to reimbursements of operating expenses, the grants are recognized as a reduction of the related expense in the Condensed Consolidated Statements of Income.For government grants related to reimbursements of capital expenditures, the grants are recognized as a reduction of the basis of the asset and recognized in the Condensed Consolidated Statements of Income over the estimated useful life of the depreciable asset as reduced depreciation expense. We record government grants receivable in the Condensed Consolidated Balance Sheets in Accounts Receivable. For additional information see Note 9 – Retail Rates and Regulatory Accounting – CVPS SmartPower®. Our current rates include the recovery of costs that are eligible for government grant reimbursement by the DOE under the ARRA; however, prior to January 1, 2011, the grant reimbursements were not reflected in our current rates.The grant reimbursements were recorded to a regulatory liability. Effective January 1, 2011 grant reimbursements are reflected in our rates. Supplemental Financial Statement Data Supplemental financial information for the accompanying financial statements is provided below. Prepayments: The components of Prepayments on the Condensed Consolidated Balance Sheets follow (dollars in thousands): March 31, 2011 December 31, 2010 Taxes $ $ Insurance Miscellaneous Total $ $ Other Current Liabilities:The components of Other current liabilities on the Condensed Consolidated Balance Sheets follow (dollars in thousands): March 31, 2011 December 31, 2010 Deferred compensation plans and other $ $ Accrued employee-related costs Other taxes and Energy Efficiency Utility Cash concentration account - outstanding checks Obligation under capital leases Provision for rate refund Accrued Interest Miscellaneous accruals Total $ $ Page 11 of 49 NOTE 3 - EARNINGS PER SHARE The Condensed Consolidated Statements of Income include basic and diluted per share information.Basic EPS is calculated by dividing net income, after preferred dividends, by the weighted-average common shares outstanding for the period.Diluted EPS follows a similar calculation except that the weighted-average common shares are increased by the number of potentially dilutive common shares.The table below provides a reconciliation of the numerator and denominator used in calculating basic and diluted EPS for the three months ended March 31 (dollars in thousands, except share information): Numerator for basic and diluted EPS: Net income $ $ Dividends declared on preferred stock ) ) Net income available for common stock $ $ Denominators for basic and diluted EPS: Weighted-average basic shares of common stock outstanding Dilutive effect of stock options Dilutive effect of performance shares Weighted-average diluted shares of common stock outstanding There were no outstanding stock options excluded from the diluted shares computation for the three months ended March 31, 2011 because all exercise prices were below the current average market price.Outstanding stock options of 153,017 were excluded from the computation of diluted shares for the three months ended March 31, 2010 because the prices were above the current average market price. Outstanding performance shares totaling 47,306 for the three months ended March 31, 2011 were excluded from the computation of diluted shares as either the performance share measures were not met or there was an antidilutive impact as compared to 60,473 shares excluded for the three months ended March 31, 2010. NOTE 4 - INVESTMENTS IN AFFILIATES VELCOSummarized consolidated financial information for Velco consolidated for the three months ended March 31 follows (dollars in thousands): Operating revenues $ $ Operating income $ $ Income before non-controlling interest and income tax $ $ Less members' non-controlling interest in income Less income tax ) Net income $ $ Company's common stock ownership interest % % Company's equity in net income $ $ Accounts payable to Velco were $5.1 million at March 31, 2011 and $5.8 million at December 31, 2010. Page 12 of 49 Transco Summarized financial information for Transco, also included in VELCO consolidated financial information above, for the three months ended March 31 follows (dollars in thousands): Operating revenues $ $ Operating income $ $ Net income $ $ Company's ownership interest % % Company's equity in net income $ $ Transmission services provided by Transco are billed to us under the VTA.All Vermont electric utilities are parties to the VTA.This agreement requires the Vermont utilities to pay their pro rata share of Transco’s total costs, including interest and a fixed rate of return on equity, less the revenue collected under the ISO-NE Open Access Transmission Tariff and other agreements. Transco’s billings to us primarily include the VTA and charges and reimbursements under the NOATT.Included in Transco’s operating revenues above are transmission services to us amounting to $2.3 million for the three months ended March 31, 2011 and $1.4 million for the three months ended March 31, 2010. These amounts are included in Transmission - affiliates on our Condensed Consolidated Statements of Income.Accounts payable to Transco were $0.4 million at March 31, 2011 and there were no accounts payable due at December 31, 2010.Accounts receivable from Transco was $0.2 million at December 31, 2010. VYNPC Summarized financial information for VYNPC (dollars in thousands): Operating revenues $ $ Operating (loss) income $ ) $ ) Net income $
